Title: From James Madison to Jonathan Russell, 24 July 1811
From: Madison, James
To: Russell, Jonathan


Sir
Washington July 24. 1811
I have recd. your letter of Jany. 2. with the sketch of a convention arranged between you & the Marquis of Almanara. The purity of your views is attested by the guarded manner of your proceeding, as well as by the explanations in your letter. But it is proper that you should be apprized, that such a transaction would be deemed inadmissible on different grounds; were it without the feature given to it by the individual agenc[i]es and interests, so justly denounced by you. For information on other subjects, which it may be interesting to you to receive, I refer to the communications of the Secretary of State. Accept Sir my respects & friendly wishes
James Madison
